Case 20-12522-JTD   Doc 496-1   Filed 11/13/20   Page 1 of 3




                      EXHIBIT A
               Case 20-12522-JTD            Doc 496-1        Filed 11/13/20       Page 2 of 3




                               Disclosable Economic & Other Interests3

              Ad Hoc Committee Member & Address                                   Claim and/or Interest
                  The Commonwealth of Kentucky                                     Unliquidated Claims
              Attn: Daniel Cameron, Attorney General
                1024 Capital Center Drive, Suite 200
                       Frankfort, KY 40601
                        The State of New York                                       Unliquidated Claims
                 Attn: Letitia James, Attorney General
                           28 Liberty Street
                        New York, NY 10005
                     The State of North Carolina                                    Unliquidated Claims
               Attn: Joshua H. Stein, Attorney General
                      114 West Edenton Street
                         Raleigh, NC 27603
                 The Commonwealth of Pennsylvania                                   Unliquidated Claims
                 Attn: Josh Shapiro, Attorney General
                     16th Floor, Strawberry Square
                         Harrisburg, PA 17120
                       The State of Tennessee                                       Unliquidated Claims
            Attn: Herbert H. Slatery III, Attorney General
                  John Sevier State Office Building
                       500 Charlotte Avenue
                        Nashville, TN 37219
                          The State of Texas                                        Unliquidated Claims
                  Attn: Ken Paxton, Attorney General
                         209 West 14th Street
                          Austin, TX 78701
                        The State of Wisconsin                                      Unliquidated Claims
                 Attn: John L. Kaul, Attorney General
                           17 W. Main St.
                         Madison, WI 57303




3
    To the best of Ad Hoc Committee Counsel’s knowledge, the information herein is accurate as of the date
    hereof.
          Case 20-12522-JTD         Doc 496-1     Filed 11/13/20    Page 3 of 3




           Ad Hoc Committee Member & Address                        Claim and/or Interest
Court appointed Co-Lead Counsel: Paul J. Hanly, Jr., Joseph F.      See Plaintiffs’ Renewed
Rice, and Paul T. Farrell, Jr., on behalf of the Court appointed    Motion to Approve Co-
Plaintiffs’ Executive Committee in In re National Prescription      Leads, Co-Liaison, and
  Opiate Litigation, Case No. 17-md-02804, MDL No. 2804            Executive Committee, In
                                                                   re: National Prescription
                                                                    Opiate Litigation, Case
                   Attn: Paul J. Hanly, Jr.                        No. 17-md-02804, MDL
        Address: SIMMONS HANLY CONROY LLC                           No. 2804, Jan. 4, 2018
                   112 Madison Avenue                                (N.D. Ohio) (Dkt. No.
                   New York, NY 10016                                 34); see also Margin
                                                                   Order Granting Dkt. No.
                    Attn: Joseph F. Rice                                34 (Dkt. No. 37)
                Address: MOTLEY RICE LLC
                     28 Bridgeside Blvd.
                   Mt. Pleasant, SC 29464

                   Attn: Paul T. Farrell Jr.
                  Address: FARRELL LAW
                   422 Ninth St, 3rd Floor
                   Huntington, WV 25701
